Citation Nr: 0630098	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-08 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for soft tissue sarcoma 
of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to March 
1957, from October 1961 to July 1962, and from November 1962 
to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for prostate 
cancer and soft tissue sarcoma of the left foot.  

In May 2006 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

During the May 2006 Travel Board hearing the veteran 
testified that he had the formation of black heads and 
infected skin bumps on his head since service in Panama.  
This testimony is construed as raising a claim for service 
connection.  This matter is referred to the RO for 
appropriate action.  

A December 2004 rating decision severed service connection 
for dental treatment purposes for teeth numbers 7, 8, 9, 18, 
19, 20, and 21.  The veteran expressed disagreement with this 
severance.  A statement of the case (SOC) was issued to the 
veteran in November 2005, and he was provided notice of the 
need to submit a timely Form 9 (substantive appeal) in order 
to perfect his appeal.  

The record reflects that the veteran has not submitted a 
substantive appeal in regard to this issue, and it has not 
been certified as being on appeal.  Therefore, the issue of 
service connection for dental treatment purposes for teeth 
numbers 7, 8, 9, 18, 19, 20, and 21 is not in appellate 
status.  38 C.F.R. § 20.200 (2005) (appeal consists of a 
timely filed notice of disagreement and, after issuance of a 
statement of the case, a substantive appeal).    

In May 2006, subsequent to issuance of the most recent 
supplemental SOC (SSOC), the veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration, and, thus, the 
Board will consider the claim on the merits.  See 38 C.F.R. 
§ 20.1304.  


FINDING OF FACT

Prostate cancer and soft tissue sarcoma of the left foot have 
not been shown to be etiologically related to service, to 
include herbicide exposure.  


CONCLUSION OF LAW

Prostate cancer and soft tissue sarcoma of the left foot were 
neither incurred in nor aggravated by military service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A June 2002 VCAA letter informed the veteran of what 
information and evidence was necessary to grant service 
connection for his claimed disabilities, to include as due to 
herbicide exposure.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the June 2002 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information and evidence.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided prior to the October 2002 RO decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
      
While the June 2002 VCAA letter provided the veteran with 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, an April 2006 
letter from the RO provided notice regarding disability 
ratings and effective dates of claims.  This letter had a 
timing deficiency, which was not remedied by readjudication 
of the claims.  See Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).  However, as the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and the veteran is not prejudiced by this 
timing deficiency.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  In addition, the RO made a 
specific request to the National Personnel Records Center 
(NPRC) in June 2002 to furnish any documents showing exposure 
to herbicides or defoliants in Panama during the veteran's 
period of service.  The NPRC responded in July 2002 that 
there were no records of exposure to herbicides or 
defoliants.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  

The veteran has not been afforded a VA examination to 
evaluate prostate cancer or soft tissue sarcoma of the left 
foot, however, as will be discussed in greater detail below, 
there is no competent evidence that the veteran has current 
prostate cancer or soft tissue sarcoma of the left foot which 
is etiologically related to service, to include herbicide 
exposure.  Therefore a VA examination is not warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

The veteran contends that his prostate cancer and soft tissue 
sarcoma are the result of herbicide exposure in Panama.  Both 
prostate cancer and soft tissue sarcoma are conditions 
subject to the presumption in 38 C.F.R. § 3.309(e) if they 
become manifest to a degree of 10 percent or more at any time 
after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  

However, the record does not reflect, nor does the veteran 
assert, actual duty or visitation in Vietnam.  As such, the 
veteran is not entitled to a presumption of herbicide 
exposure.  38 U.S.C.A. § 1116(f).  In fact, the veteran 
specifically testified at the May 2006 Travel Board hearing 
that he was not exposed to herbicides through any military 
experience other than service in the Panama Canal Zone during 
the period from 1960 to 1970.  

Service connection is for consideration for claims based on 
alleged exposure to herbicide agents in locations other than 
Vietnam.  See 38 C.F.R. § 3.303(d).  Such exposure must be 
established on a factual basis.  VA Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2(C)(10)(b), (l) (December 13, 2005) 
(formerly M21-1, Part VI, Para. 7.20).  

The availability of service connection based on exposure to 
herbicides in areas outside of Vietnam is summarized in a 
March 2003 letter from the Secretary of Veterans Affairs to 
Congressman Evans submitted by the veteran in support of his 
claim.  In this letter, the Secretary stated that even if a 
veteran did not serve in Vietnam, he or she is still entitled 
to a presumption of service connection if there is competent 
evidence that he or she was exposed to herbicides during 
military service and has a disease recognized by VA as being 
associated with herbicide exposure.  

The veteran's service medical records and service personnel 
records do not establish, or even suggest, actual exposure to 
herbicide agents in service.  They do reflect service in 
Panama from March 1967 to May 1970.  Although the veteran 
stated in his November 2002 NOD that he accompanied a general 
in proximity to several test areas, where jungles had been 
cleared using defoliants and large bombs, he testified in May 
2006 that he never witnessed Agent Orange being used, and did 
not know that Agent Orange was in Panama until he started 
reading about it.  He testified that he visited just about 
every part of Panama, and thus believed that if Agent Orange 
was used, his chances of exposure were as great as or greater 
than that of a person serving in Vietnam.  

The veteran submitted several pieces of evidence regarding 
the use of herbicide agents in Panama during the 1960s and 
1970s.  This evidence contains the reports of a number of 
witnesses who said they saw Agent Orange being used in Panama 
in the 1960's.

These articles also show, however, that the United States 
Army's Southern Command, the operational authority in Panama, 
reported that it had no evidence Agent Orange was used in 
Panama.  

Also among the documents received from the veteran is a copy 
of a resolution submitted to the 85th National Convention of 
the American Legion in August 2003.  In the resolution it was 
recited that the Defense Department had released information 
that the Panama Canal Zone was among the locations where 
herbicides were tested, sprayed, and stored in the 1960's and 
1970's.  

The resolution cites no specific sources of information from 
the Defense Department, and as noted, the available 
information is to the effect that the Defense Department has 
denied knowledge of herbicide spraying in Panama.

In its statement of the case the RO told the veteran that 
"service connection may be established based on a 
relationship to herbicide exposure...if evidence demonstrates 
that the veteran...served in Panama Canal Zone during the 
period from 1960 to 1970."  There is, however, no legal or 
regulatory presumption of herbicide exposure for veterans 
with service in the Panama Canal Zone.  

Indeed there is no official evidence that Agent Orange or 
other herbicides were used in the Panama Canal Zone.  The use 
of herbicides could be demonstrated by evidence other than 
official evidence, but that evidence would have to be 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The American Legion resolution is of little probative value 
because it appears to be based on an inaccurate premise, 
namely that the Defense Department had acknowledged the use 
of herbicides in the Panama Canal Zone.

Evidence submitted by the veteran also includes anecdotal 
reports that various people saw Agent Orange being sprayed in 
Panama.  There is no evidence that these sources possessed 
the expertise to identify what chemicals, they were 
observing; or even if chemicals were being used.  These 
witness statements are, therefore, of limited probative 
value.  

Such lay evidence must be weighed against the service 
department's reports that it has no knowledge of herbicides 
being used in Panama.  The service department presumably does 
possess the expertise to know what chemicals it used in the 
Canal Zone.  Accordingly, the Board finds the service 
department reports to be of the greatest probative value.

The Board notes that in an April 2003 statement in support of 
his claim the veteran reported temporary duty in Korea 
between 1970 and 1972.  Current VA adjudication guidance 
concedes herbicide exposure for veterans with service in the 
demilitarized zone in Korea between April 1968 and July 1969 
who were assigned to specific units.  VA Manual M21-1MR, Part 
IV, Subpart ii, Chapter 2(C)(10)(j) (December 13, 2005) 
(formerly M21-1, Part VI, Para. 7.20).  While the veteran's 
service personnel records do not indicate foreign service 
other than in Germany and Panama, even the veteran's reported 
period of temporary duty in Korea would not establish 
herbicide exposure as it is after July 1969.  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).   

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

VA and private treatment records from January to September 
1997 reflect treatment for soft tissue sarcoma of the left 
foot.  In a June 2000 medical statement, the veteran's 
physician indicated that he was being followed for a number 
of medical problems, including left foot spindle cell 
carcinoma.  While this medical statement discusses treatment 
of a number of other medical problems, it does not include 
any discussion of treatment regarding the left foot.  VA 
outpatient treatment records reflect treatment for prostate 
cancer from April 2001 to April 2002.  A record of treatment 
from April 2002 reflects that the veteran completed radiation 
therapy in February 2002 and that there was no clinical 
evidence of disease.  An April 2003 record of follow-up 
treatment for prostate cancer also indicates that there was 
no clinical evidence of disease.  

The foregoing evidence is unclear as to whether or not the 
veteran has current soft tissue sarcoma in the left foot or 
prostate cancer, as the conditions have not been treated for 
several years.  However, VA outpatient treatment records from 
May to July 2004 list malignant spindle cell neoplasm and 
prostate adenocarcinoma as active problems, therefore, the 
Board will consider these recent medical records as 
indicating presence of current disability, thus satisfying 
the first element of the direct service connection claim.  

Even with evidence of current prostate cancer and soft tissue 
sarcoma in the left foot, there is no evidence of either of 
these conditions in service.  Specifically, the veteran's 
October 1981 separation examination was negative for tumors, 
growths, cysts, or cancer.  Further, there is no competent 
medical evidence of a nexus between an in-service injury or 
disease and prostate cancer or soft tissue sarcoma of the 
left foot.  

Also, the fact that the record does not reflect the veteran 
making complaints regarding, or seeking treatment for either 
of these conditions until over 15 years after service weighs 
against the finding of a nexus between the current conditions 
and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, the Board finds that the veteran is not 
entitled to direct service connection for prostate cancer or 
soft tissue sarcoma of the left foot.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application, and the claim for service connection for 
prostate cancer and soft tissue sarcoma of the left foot, 
including as a result of herbicide exposure, must be denied 
on both a presumptive and direct basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for soft tissue sarcoma of 
the left foot is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


